819 F.2d 1137Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl BANKS, Plaintiff--Appellant,v.PRINCE GEORGE'S COUNTY, MARYLAND;  John Does Commissary,Officers;  John Doe Medical, Administrators;  John DoeNurses, in Medical Unit;  John Does Doctor, in Medical Unit;John Doe Warden, of P.G. County;  Detention Center,Defendants--Appellees.
No. 87-6026.
United States Court of Appeals, Fourth Circuit.
Submitted April 17, 1987.Decided May 29, 1987.

Before HALL, SPROUSE and CHAPMAN, Circuit Judges.
Carl Banks, appellant pro se.
John F. Breads, Jr., for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Banks v. Prince George's County, C/A No. 85-4891-R (D.Md., Jan. 27, 1987).


2
AFFIRMED.